Citation Nr: 0803848	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947, September 1950 to September 1951, and March 1955 to 
July 1973.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claim of 
entitlement to service connection for the cause of death.  
The appellant perfected a timely appeal of this determination 
to the Board.

In December 2007, the appellant appeared and offered 
testimony in support of her claim before the undersigned 
member of the Board.  The appellant's testimony on that 
occasion has been transcribed and associated with the claims 
file.

The issue of entitlement to service connection for the cause 
of death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran was not continuously rated totally disabled 
for a period of 10 or more years immediately preceding his 
death, was not rated by the VA as totally disabled 
continuously since the his release from active duty, and was 
not a former prisoner of war.

2. No clear and unmistakable error has been alleged to have 
been committed by VA in a decision on a claim filed during 
the veteran's lifetime that would have resulted in the 
veteran being continuously rated totally disabled for a 
period of 10 or more years immediately preceding his death.

3. No additional evidence, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, has been 
submitted to VA in support of reopening a claim finally 
decided during the veteran's lifetime.


CONCLUSION OF LAW

There is no legal basis for DIC under the provisions of 38 
U.S.C. § 1318.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. 
§ 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The appellant argues that she is entitled to DIC under the 
provisions of 38 U.S.C. § 1318.

In cases where a veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the 
veteran was in receipt of or entitled to receive 
compensation, at the time of his death, for a service-
connected disability that was rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and: 
(1) the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disability for one of the above time 
periods specified above, but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; (2) additional evidence submitted to VA 
before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime for awarding a total service-connected 
disability rating retroactively for one of the periods 
specified above; or (3) at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
for one of the periods specified above.  38 C.F.R. § 3.22(b).

In the instant case, the veteran's death certificate 
indicates that the veteran died on March [redacted], 2004.  The 
record reflects that the veteran left service in July 1973, 
and does not reflect that the veteran was a prisoner of war.

At the time of his death, the veteran had a combined service 
connotation rating of 70 percent, from October 25, 1999, and 
that the veteran had received a total rating for individual 
unemployability (TDIU), effective July 28, 2000.

After reviewing the record, the Board finds the appellant's 
claim of entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318 is not warranted.

The veteran was not continuously rated totally disabled for a 
period of 10 or more years immediately preceding his death, 
was not rated by the VA as totally disabled continuously 
since the his release from active duty, and was not a former 
prisoner of war.  Furthermore, no clear and unmistakable 
error has been alleged to have been committed by VA in a 
decision on a claim filed during the veteran's lifetime for 
any claim that would have resulted in the veteran being 
continuously rated totally disabled for a period of 10 or 
more years immediately preceding his death.  Moreover, no 
additional evidence, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, has been submitted to 
VA in support of reopening a claim finally decided during the 
veteran's lifetime.

Thus, the Board finds that the requirements for DIC under 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22(b) have not been met.  
Accordingly, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


REMAND

The issue of entitlement to service connection for the cause 
of death must be remanded for the following reasons.

At her December 2007 Board hearing, the appellant testified 
that the veteran received mental health care from 
approximately 2000 until his death in November 2004 at the 
Montgomery VA Medical Center, and requested that VA obtained 
those records.  The appellant also asserts that the veteran's 
death was related to his service-connected post-traumatic 
stress disorder (PTSD).

VA mental health records from Montgomery VA medical center 
dated from 2000 until November 2004 are not of record.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, as such mental health records might haven an 
impact on the adjudication of the appellant's claim, the 
appellant's cause of death claim must be remanded.

Also, VA provided an examination in May 2007, whereby the VA 
examiner reviewed the record and opined as to whether the 
veteran's death was related to PTSD.  If any of the requested 
VA mental health records from Montgomery from 2000 to 
November 2004 are obtained and associated with the claims 
folder, the May 2007 VA examiner should again review the 
entire record and provide an addendum opinion as to whether 
the veteran's death was etiologically related to PTSD, along 
with a full explanation.

Finally, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	Please obtain all mental health 
treatment records from the Montgomery, 
Alabama VA Medical Center for the 
period of January 2000 to November 2004 
and associate any such records with the 
claims folder.  Any unsuccessful 
attempts to obtain such records should 
be documented and associated with the 
claims folder.

3.	If any such additional medical 
treatment records from January 2000 to 
November 2004, or any other relevant 
medical records, are associated with 
the claims folder, the veteran's claims 
file, including a copy of this REMAND, 
is to be referred to the examiner who 
completed the May 2007 VA examination 
report.  If the examiner who completed 
the May 2007 VA examination report is 
not available, another examiner with 
appropriate expertise may furnish the 
necessary review and opinion.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on a review of 
the claims folder, which is 
specifically to include review of any 
newly associated records, the examiner 
should express an opinion as to whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that the veteran's death was 
etiologically related to either PTSD or 
the veteran's period of service in any 
way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


